DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 12/29/2020.
Claims 1-18, 26-27 and 35-37 are withdrawn.
Claims 19-25, 28-34 and 38-39 are currently pending and have been examined.

Response to Amendment/Arguments
112(a) Lack of Algorithm
The standing rejections, with the exception of claims 25, 29 and 34, have been withdrawn.
Regarding claims 25, 29 and 34, applicant has not responded to these rejections. Thus, the rejections are maintained.

112(a) Broader than the Specification
These rejections have been withdrawn.

112(b) Narrative Language
This rejection has been withdrawn in light of the amendments.

112(b) Hybrid Claim – Functionality Divorced From Claimed Structure
This rejection has been withdrawn.

112(b) Unclear Scope – Circular Reasoning
This rejection has been withdrawn in light of the amendments.

112(b) Hybrid Claim – Acts by User
This rejection has been withdrawn in light of the amendments.

112(b) Means-Plus Function
This rejection has been withdrawn in light of the amendments.

112(b) Relative Term
This rejection has been withdrawn in light of the amendments.

102
Applicant’s arguments are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-25, 28-34 and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 19-25 and 38:
Step 1
Claims 19-25 and 38 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 19 recites (i.e., sets forth or describes) mentally inputting data into an algorithm to produce output data, an abstract idea. Specifically, but for the additional elements, Claim 19 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
reproducibly generate at least one of the one or more ... keys in such a way that the at least one ... key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given ... key when the algorithm is provided with a given set of input parameters
Additionally, Claim 19 recites (i.e., sets forth or describes) data encryption, an abstract idea. Specifically, but for the additional elements, Claim 19 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations, such as encryption:
encrypt data … using at least one of the one or more … keys …
… keys used to encrypt the data …
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 19 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “processor”, “memory”, “upon execution of machine readable instructions stored in the memory”, “two or more parties”, “encryption key wallet” and “receiving one of the two or more parties” merely serve as a tool to perform an abstract idea. Also, the additional element “encryption” generally links the use of the judicial exception to a particular technological environment, that being “encryption” keys and “encryption” key wallets. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “provide … with an … key wallet, the … key wallet comprising one or more … keys identifiable using at least one reference code”, “… configured to be exchanged … keys obtained …”, and “transmit the encrypted data and at least one reference code associated with the at least one of the one or more … keys … the at least one reference code being transmitted in an unencrypted form”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 19, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 20-25 and 38 further recite (i.e., set forth or describe) the abstract ideas of mentally inputting data into an algorithm to produce output data and data encryption. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 28-34 and 39:
Step 1
Claims 28-34 and 39 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 28 recites (i.e., sets forth or describes) mentally inputting data into an algorithm to produce output data, an abstract idea. Specifically, but for the additional elements, Claim 28 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
reproducibly generate at least one of the one or more ... keys in such a way that the at least one ... key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given ... key when the algorithm is provided with a given set of input parameters
Additionally, Claim 28 recites (i.e., sets forth or describes) data encryption, an abstract idea. Specifically, but for the additional elements, Claim 28 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations, such as encryption:
encrypting data … using one or more … keys …
… keys used to encrypt the data …
… encrypt the data by: … encrypting the data with the accessed at least one … key
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 28 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “two or more parties”, “encryption key wallet”, “receiving party” and “processor” merely serve as a tool to perform an abstract idea. Also, the additional element “encryption” generally links the use of the judicial exception to a particular technological environment, that being “encryption” keys and “encryption” key wallets. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “providing … with an … key wallet”, “… to be exchanged … keys obtained …”, “transmitting the encrypted data … together with the at least one reference code identifying the one or more … keys … the at least one reference code transmitted in an unencrypted form”, and “opening the … key wallet and accessing at least one of the one or more … keys, the at least one of the one or more … keys being identified by the at least one reference code …”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 28, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 29-34 and 39 further recite (i.e., set forth or describe) the abstract ideas of mentally inputting data into an algorithm to produce output data and data encryption. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 29 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Lack of Algorithm
Claims 25 and 34 recite “permit access to the one or more encryption keys of the encryption key wallet depending upon one or more a spatial or geographical location of a recipient party” and “the encryption system permitting access to the one or more encryption keys of the encryption key wallet based upon one or more of a spatial or geographical location of a recipient party”, respectively. The PGPub discloses these limitations in ipsis verbis (see paras 108, 127, 141 and 159). However, the PGPub is silent with respect to how the permitting of access is performed. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended functions of “permit access” and “permitting access” are to be performed. See MPEP 2161.01.
Claim 29 recites “implementing the encryption key wallet in a form of at least one of data, one or more algorithms, hardware, a micro circuit, or a file”. The PGPub discloses this limitation in ipsis verbis (see paras 29, 46, 56, 73, 106, 125 and 136). However, the PGPub is silent with respect to how the implementation in these recited forms is performed. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “implementing the encryption key wallet in a form” is to be performed. See MPEP 2161.01.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 19-25, 28-34 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Unclear Scope
Claim 19 is directed to a system comprising claimed structure of a processor and a memory. However, the claim recites limitations directed to an “encryption key wallet” (e.g. “provide … wherein the encryption key wallet is configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters”). As such, it is unclear whether the claims are solely directed towards the processor and memory, or a combination of the processor and memory with the encryption key wallet. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 28 a directed to a method performed by a processor (e.g. “A method … the method comprises the processor: …”). However, this method also recites limitations directed to an “encryption key wallet” (e.g. “providing … the encryption key wallet being configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters”). As such, it is unclear whether this method is solely directed towards the processor, or a combination of the processor with the encryption key wallet. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 20-25, 29-34 and 38-39 are also rejected as they depend from either claims 19 or 28.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 23, 28-30, 32 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2014/0040147 A1) in view of Hird (US 2002/0141575 A1).

Claim 19:
Varadarajan teaches:
a processor; a memory; the processor, upon execution of machine readable instructions stored in the memory, being configured to (paras 23-24)
provide the two or more parties with an encryption key wallet (Fig.2 items 128 & 126; paras 23, 35)
the encryption key wallet comprising one or more encryption keys (paras 26, 36, 62-63, 93) identifiable using at least one reference code (para 27)
encrypt data configured to be exchanged between the two or more parties using at least one of the one or more encryption keys obtained from the encryption key wallet (paras 26, 36, 62-63, 93)
transmit the encrypted data (paras 26, 36, 62-63, 93) and at least one reference code associated with the at least one of the one or more encryption keys used to encrypt the data to a receiving one of the two or more parties (para 26, 62-63, 77), the at least one reference code being transmitted in an unencrypted form (para 27)
Varadarajan does not teach:
wherein the encryption key wallet is configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters
Hird teaches:
wherein the encryption key wallet is configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters (paras 41, 43-44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption system of Varadarajan to include an encryption key wallet configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters, as taught by Hird, in order to improve encryption security (Hird, paras 3-12).

Claim 20: 
Varadarajan in view of Hird teach all limitations of claim 19. Varadarajan also teaches:
wherein the encryption key wallet is at least one of: data, one or more algorithms, hardware, a micro circuit, or a file (Fig.2 items 128 & 126; paras 23, 35)

Claim 21: 
Varadarajan in view of Hird teach all limitations of claim 19. Varadarajan also teaches:
transmit an other identification of the at least one encryption key, or an encryption key pair including the at least one encryption key in an unencrypted manner (para 27)

Claim 23: 
Varadarajan in view of Hird teach all limitations of claim 19. Varadarajan also teaches:
cause an exchange of information between the two or more parties (paras 26, 36, 62-63, 93)
the information being configured to indicate the at least one reference code associated with at least one of the one or more encryption keys for decrypting the encrypted data (para 26, 62-63, 77)

Claim 38: 
Varadarajan in view of Hird teach all limitations of claim 19. Varadarajan also teaches:
deliver the at least one reference code separately for each data stream transmitted inside a data packet (para 26, 62-63, 77)



Claim 28:
Varadarajan teaches:
providing the two or more parties with an encryption key wallet (Fig.2 items 128 & 126; paras 23, 35)
encrypting data to be exchanged between the two or more parties using one or more encryption keys obtained from the encryption key wallet (paras 26, 36, 62-63, 93)
transmitting the encrypted data to a receiving party (paras 26, 36, 62-63, 93) together with the at least one reference code identifying the one or more encryption keys used to encrypt the data (para 26, 62-63, 77), the at least one reference code transmitted in an unencrypted form (para 27)
wherein the processor is configured to encrypt the data by (paras 23-24)
opening the encryption key wallet (para 75) and accessing at least one of the one or more encryption keys (paras 26, 36, 62-63, 93)
the at least one of the one or more encryption keys being identified by the at least one reference code (para 27)
encrypting the data with the accessed at least one encryption key (paras 26, 36, 62-63, 93)
Varadarajan does not teach:
the encryption key wallet being configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters
Hird teaches:
the encryption key wallet being configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters (paras 41, 43-44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan to include an encryption key wallet configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters, as taught by Hird, in order to improve encryption security (Hird, paras 3-12).

Claim 29: 
Varadarajan in view of Hird teach all limitations of claim 28. Varadarajan also teaches:
implementing the encryption key wallet in a form of at least one of data, one or more algorithms, hardware, a micro circuit, or a file (Fig.2 items 128 & 126; paras 23, 35)

Claim 30: 
Varadarajan in view of Hird teach all limitations of claim 28. Varadarajan also teaches:
transmitting an other identification of the at least one encryption key, or of an encryption key pair including the at least one encryption key, in an unencrypted manner (para 27)

Claim 32: 
Varadarajan in view of Hird teach all limitations of claim 28. Varadarajan also teaches:
exchanging information between the two or more parties (paras 26, 36, 62-63, 93)
the information identifying the one or more encryption keys to be used by a recipient party when decrypting the encrypted data received from a transmitting party (para 26, 62-63, 77)

Claim 39: 
Varadarajan in view of Hird teach all limitations of claim 28. Varadarajan also teaches:
delivering the reference code separately for each data stream transmitted inside a data packet (para 26, 62-63, 77)

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Hird and further in view of Takayama (US 2009/0125429 A1).

Claim 22:
Varadarajan in view of Hird teach all limitations of claim 19. Varadarajan in view of Hird does not teach:
wherein the encryption key wallet is configured to exchange the encrypted data between the two parties in a synchronous manner by updating the at least one reference code or other identification of one or more encryption keys, or encryption key pairs, being used
Takayama teaches:
wherein the encryption key wallet is configured to exchange the encrypted data between the two parties in a synchronous manner by updating the at least one reference code or other identification of one or more encryption keys, or encryption key pairs, being used (paras 370, 407, 445)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption system of Varadarajan in view of Hird to include the encryption key wallet configured to exchange the encrypted data between the two parties in a synchronous manner by updating the at least one reference code or other identification of one or more encryption keys, or encryption key pairs, being used, as taught by Takayama, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 31:
Varadarajan in view of Hird teach all limitations of claim 28. Varadarajan in view of Hird does not teach:
exchanging the encrypted data between the two or more parties in a synchronous manner by the encryption key wallet updating a reference code or other identification of one or more encryption keys, or encryption key pairs, being used
Takayama teaches:
exchanging the encrypted data between the two or more parties in a synchronous manner by the encryption key wallet updating a reference code or other identification of one or more encryption keys, or encryption key pairs, being used (paras 370, 407, 445)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird to include exchanging the encrypted data between the two or more parties in a synchronous manner by the encryption key wallet updating a reference code or other identification of one or more encryption keys, or encryption key pairs, being used, as taught by Takayama, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).






Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Hird and further in view of Pauker (US 2015/0294308 A1).

Claim 24:
Varadarajan in view of Hird teach all limitations of claim 19. Varadarajan in view of Hird does not teach:
the encryption key wallet is configured to be signed by one or more of a private key of a producer of data or a transmitter of data
the encryption key wallet is verified using a public key associated with the private key, wherein the public key and the private key form a public-private key pair
Pauker teaches:
the encryption key wallet is configured to be signed by one or more of a private key of a producer of data or a transmitter of data (para 34)
the encryption key wallet is verified using a public key associated with the private key, wherein the public key and the private key form a public-private key pair (para 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption system of Varadarajan in view of Hird to include the encryption key wallet is configured to be signed by one or more of a private key of a producer of data or a transmitter of data, and the encryption key wallet is verified using a public key associated with the private key, wherein the public key and the private key form a public-private key pair, as taught by Pauker, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 33:
Varadarajan in view of Hird teach all limitations of claim 28. Varadarajan in view of Hird does not teach:
signing the encryption key wallet by a private key of one or more of a producer of data or a transmitter of data
verifying the encryption key wallet using a public key associated with the private key, wherein the public key and the private key form a public-private key pair
Pauker teaches:
signing the encryption key wallet by a private key of one or more of a producer of data or a transmitter of data (para 34)
verifying the encryption key wallet using a public key associated with the private key, wherein the public key and the private key form a public-private key pair (para 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird to include signing the encryption key wallet by a private key of one or more of a producer of data or a transmitter of data and verifying the encryption key wallet using a public key associated with the private key, wherein the public key and the private key form a public-private key pair, as taught by Pauker, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Hird and further in view of Denning (US 2014/0380047 A1).

Claim 25:
Varadarajan in view of Hird teach all limitations of claim 19. Varadarajan in view of Hird does not teach:
permit access to the one or more encryption keys of the encryption key wallet depending upon one or more a spatial or geographical location of a recipient party
Denning teaches:
permit access to the one or more encryption keys of the encryption key wallet depending upon one or more a spatial or geographical location of a recipient party (para 76)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption system of Varadarajan in view of Hird to include permit access to the one or more encryption keys of the encryption key wallet depending upon one or more a spatial or geographical location of a recipient party, as taught by Denning, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 34:
Varadarajan in view of Hird teach all limitations of claim 28. Varadarajan in view of Hird does not teach:
the encryption system permitting access to the one or more encryption keys of the encryption key wallet based upon one or more of a spatial or geographical location of a recipient party
Denning teaches:
the encryption system permitting access to the one or more encryption keys of the encryption key wallet based upon one or more of a spatial or geographical location of a recipient party (para 76)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird to include the encryption system permitting access to the one or more encryption keys of the encryption key wallet based upon one or more of a spatial or geographical location of a recipient party, as taught by Denning, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685